DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. by (US 2001/0039994A1) (hereafter Yu) in view of Freidhoff et al. (US 2019/0240736A1) (hereafter Freidhoff).
With respect to claim 21, Yu teaches a system comprising: an internal support member (202/302) inserted into a collapsible housing (10) and arranged along a longitudinal axis of the collapsible housing (figures); an outer support member (201) arranged along an outer surface of the collapsible housing opposite the internal support member, wherein: the internal support member and the outer support member position a strip (109) along the outer surface, and at least one of the internal support member or the outer support member comprises a welding element (paragraphs 48-50) to weld the strip to the outer surface.
With respect to claim 21, Yu does not teach wherein the internal support member comprises an upper portion to support the collapsible housing and a lower portion coupled to an underside of the upper portion, wherein a widest width of the upper portion is larger than a widest width of the lower portion.  
However, Freidhoff teaches an internal clamping shoe (126) with an upper portion and a lower portion coupled to an underside of the upper portion, wherein a widest width of the upper portion is larger than a widest width of the lower portion (Figures 3A-C; and paragraphs 49-52 and 58-60).
At the time of filing the claimed invention it would have been obvious to utilize the internal clamping shoe shape of Freidhoff as the internal clamping means of Yu in order to provide additional support to the region in which the bond is being formed.
With respect to claims 26 and 33, Yu teaches wherein the internal support member and the outer support member are configured to apply opposing forces to the strip and to the collapsible housing (figures; and paragraphs 48-50 and 66-69).
With respect to claim 28, Yu teaches a system comprising: a teethed strip (the material worked upon does not limit the structure of the claimed apparatus); an internal support member (202/302) configured to be inserted into a collapsible housing (10) through an opening of the collapsible and configured to be arranged along an inner surface of the collapsible housing; an outer support member (201) configured to be arranged along an outer surface of the collapsible housing opposite the internal support member, wherein at least one of the internal support member or the outer support member comprises a welding element configured to weld the teethed strip (material worked upon) to the outer surface (paragraphs 48-50).  Since the structure of the apparatus of Yu is the same as that claimed by the applicant, it is the examiner’s position that the apparatus of Yu is intrinsically capable of performing the claimed function(s) and capable of use with the claimed workpiece(s).
With respect to claim 28, Yu does not teach wherein the internal support member comprises an upper portion to support the collapsible housing and a lower portion coupled to an underside of the upper portion, wherein a widest width of the upper portion is larger than a widest width of the lower portion.  
However, Freidhoff teaches an internal clamping shoe (126) with an upper portion and a lower portion coupled to an underside of the upper portion, wherein a widest width of the upper portion is larger than a widest width of the lower portion (Figures 3A-C; and paragraphs 49-52 and 58-60).
At the time of filing the claimed invention it would have been obvious to utilize the internal clamping shoe shape of Freidhoff as the internal clamping means of Yu in order to provide additional support to the region in which the bond is being formed.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 21 above, and further in view of Bolser et al. (US2006/0071054A1) (hereafter Bolser).
With respect to claim 22, Yu teaches the outer support member comprises the welding element (201) (figures 2-3; and paragraphs 48-49), but does not teach the welding element is configured to permanently weld the strip to the outer surface using high frequency vibrations. 
However, Bolser teaches welding a fin to a tube wherein the welding element is configured to permanently weld the strip to the outer surface using high frequency vibrations (figures; and paragraphs 8 and 33).
At the time of the invention it would have been obvious to utilize to use the ultrasonic bonding of Bolser in the collective system of Yu and Freidhoff in order to form a solid-state bond of the desired strength.

Claim 23-24 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Freidhoff as applied to claim 21 above, and further in view of Rudd (US 3,427,427).
With respect to claim 23, Yu teaches the outer support member comprises the welding element (201) (figures 2-3; and paragraphs 48-49), but does not teach that the welding element is configured to permanently weld the strip to the outer surface by using the heating element to partially melt the strip and a wall of the collapsible housing.
However, Rudd teaches the welding element is configured to permanently weld the strip to the outer surface by using the heating element to partially melt the strip and a wall of the collapsible housing (figures; and column 3, lines 43-column 4, line 26).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the welding means of Rudd in the collective apparatus of Yu and Freidhoff in order to form a high strength joint and an article with an increased life span. 
With respect to claim 24, Rudd teaches the welding element is configured to permanently weld the strip to the outer surface using high frequency alternating current (figures; and column 3, lines 43-column 4, line 26).
With respect to claim 41, Rudd teaches wherein the outer support member comprises a feature for positioning the strip in a position in which the strip will remain during welding, and wherein the feature (groove) of the outer support member for positioning the strip comprises a depression in the outer support member that engages with the strip (figures).
With respect to claim 42, Rudd teaches wherein the upper portion of the internal support member (mandrel 26) is curved to match the curvature of the collapsible housing (figures).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Freidhoff as applied to claim 21 above, and further in view of Kazmirzak et al. (DE 10250741A1) (hereafter Kazmirzak).
With respect to claim 25, Yu teaches the outer support member comprises the welding element (201) (figures 2-3; and paragraphs 48-49), but does not teach an air pathway for high temperature air; and the permanently welding using the high temperature air.
However, Kazmirzak teaches a welding element including an air pathway for high temperature air; and permanently welding using the high temperature air (abstract; figures; and paragraphs 21-22, 46, and 52 of the machine translation).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the hot air ultrasonic welding of Kazmirzak in the collective system of Yu and Freidman in order to control heat distribution in the welding tool.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Freidman.
With respect to claim 29, Yu teaches the outer support member comprises the welding element (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the ultrasonic welding of Yu in order to maximize melting of one or more layers therein.
With respect to claim 30, note that when the ultrasonic welding of Yu is implemented the ultrasonic heating element would intrinsically partially melt the strip and the wall (paragraphs 48-50 and 66-69).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Freidman as applied to claim 28 above, and further in view of EP-0095082A2 (hereafter EP ‘082).
With respect to claim 31, Yu teaches the outer support member (201) comprises the welding element (paragraphs 48-50 and 66-69), but does not teach permanently welding comprises permanently welding the strip to the outer surface using high frequency alternating current.
However, EP ‘082 teaches welding plastics using high frequency alternating current (abstract).
At the time of the invention it would have been obvious to utilize the high frequency alternating current of EP ‘082 in the collective system of Yu and Freidhoff in order to form a strong weld.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Freidhoff as applied to claim 28 above, and further in view of Kazmirzak et al. (DE 10250741A1) (hereafter Kazmirzak).
With respect to claim 32, Yu teaches the outer support member comprises the welding element and permanently welding comprises permanently welding the strip to the outer surface (paragraphs 48-50 and 66-69) and also discusses in the background that it is well known to use ultrasonic vibrations to weld (paragraphs 6-9), but does not teach an air pathway for high temperature air; and the permanently welding using the high temperature air.
However, Kazmirzak teaches an ultrasonic welding element including an air pathway for high temperature air; and the permanently welding using the high temperature air (abstract; figures; and paragraphs 21-22, 46, and 52 of the machine translation).
Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the hot air ultrasonic welding of Kazmirzak in Yu in order to control heat distribution in the welding tool.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Freidhoff as applied to claim 28 above, and further in view of Yu et al. (US 6,652,691) (hereafter Yu ‘691).
With respect to claim 34, Yu does not teach wherein the internal support member comprises an elongated anvil that is curved to support the collapsible housing.
However, Yu ‘691 teaches wherein the internal support member comprises an elongated anvil that is curved to support the collapsible housing (figures 4-6; and column 13, line 61-column 21, line 10).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the curved anvil of Yu ‘691 in the collective system of Yu and Freidman in order to provide localized support in the area being bonded.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,072,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In view of the newly discovered Freidhoff reference the previously indicated allowable subject matter of claim 27 has been withdrawn and a new non-final Office action is set forth herein.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735